               Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 1 of 12 PageID #: 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




     RECE]\fED                         UNITED STATES DISTRICT COURT
                                                                        for the
     OCT -9 202.0                                         Eastern District of Missouri
 U.S. Difltrict Court
Eastern District of MO                                          Eastern- - - Division


                        Teresa Anderson                                           Case No.
                                                                          )
                                                                          )                      (to be filled in by the Clerk's Office)
                                                                          )
                             Plaintijf(s)
(Write the fall name ofeach plaintiffwho is filing this complaint.
                                                                          )
                                                                          )       Jury Trial: (check one)     l/'IYes 0No
If the names ofall the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional         )
page with the fall list ofnames.)
                                                                          )
                                 -v-
                                                                          )
                                                                          )
               SSM Healthcare Corporate Office                            )
                                                                          )
                                                                          )
                              Defendant(s)                                )
(Write the full name ofeach defendant who is being sued If the            )
names of all the defendants cannot fit in the space above, please         )
write "see attached" in the space and attach an additional page
with the fall list of names.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The farties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                  Teresa Anderson

                               Street Address                        12178 Red Lion Dr.

                               City and County                       Florissant

                               State and Zip Code                    Missouri 63033

                               Telephone Number                      314 398-4343

                               E-mail Address                        teanderson 121@gmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                           Page 1 of 6
              Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 2 of 12 PageID #: 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

                    DefendantNo. 1
                               Name                             SSM Healthcare Corporate Office

                               Job or Title (if known)
                               Street Address                   10101 Woodfield Ln.

                               City and County                  St. Louis, 63132

                               State and Zip Code               MO

                               Telephone Number                 (314) 994-7800

                               E-mail Address (if known)


                     Defendant No. 2
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                     Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                     Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)



                                                                                                  Page2of 6
               Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 3 of 12 PageID #: 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                              SSM Healthcare Corporate Office
                               Street Address                    10101 Woodfield Ln.
                               City and County                   St. Louis
                               State and Zip Code                Missouri
                               Telephone Number                  (314) 994-7800


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                 11'1            Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                 D               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                 D               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                 D               Other federal law (specify the federal law):


                 D               Relevant state law (specify, if known):


                 D               Relevant city or county law (specify, if known):




                                                                                                                           Page3 of 6
               Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 4 of 12 PageID #: 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



ill.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                           D              Failure to hire me.
                           l./I           Termination of my employment.
                           D              Failure to promote me.
                           D              Failure to accommodate my disability.
                           D              Unequal terms and conditions of my employment.
                           l./I           Retaliation.
                           l./l           Other acts (specify):    Toxic-Hostile Workplace Environment
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    05/05/2019 - 07/20/2020 (Terminated)


        c.          I believe that defendant(s) (check one):
                           D              is/are still committing these acts against me.
                           l./I           is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                           [{]            race                    African American

                           D              color
                           [{]            gender/sex              Female

                           D              religion
                           D              national origin
                           D              age (year ofbirth)                    (only when asserting a claim ofage discrimination.)
                           D              disability or perceived disability (specify disability)



        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                             Page4of 6
              Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 5 of 12 PageID #: 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

                    On or around 05/06/2019 I was hired by the above named employer as a Product Specialist and later
                    moved to Application Analysis. I was the only African American female under the supervision of John
                    Thomas, Executive Director of IT. I was harassed by coworkers and after I complained, I was discharged
                    in retaliation. Since hire, Carrie Stockamp, was very rude and nasty, and hollered at me on several
                    occasions and refused to train me adequately. Many coworkers heard this. I was also locked out of the
                    office after lunch several times and ignored by my coworkers. I informed HR and management about my
                    treatment. After several meetings, no changes were made in the harassment. On or around 7/17/2020
                    John Thomas told me that due to Covid-19, my job was being eliminated. Please See Attachment.


                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)
                    560-2020-02227-07120/2020



        B.          The Equal Employment Opportunity Commission (check one):
                           D              has not issued a Notice of Right to Sue letter.
                           11'1           issued a Notice of Right to Sue letter, which I received on (date)   09/28/2020
                                          (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equal Employment
                                          Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                           D              60 days or more have elapsed.
                           D              less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                            Pages of 6
              Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 6 of 12 PageID #: 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

         2,000,000.00 actual damages, 2,500,000.00 punitive damages




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:                 10/05/2020



                    Signature of Plaintiff            ~sa_C c:; dMo ~
                    Printed Name of Plaintiff             ~S               g__    Q. G'"L ol --e.. v.s () t=)
        B.          For Attorneys

                    Date of signing:           10    !~fa oif- o
                    SignatureofAttomey     , j ' • ~~             P              C   ~@~]fu Se__
                    Printed Name of Attorney~~----e~~S_,Cb....'"""-_Q_""--.__,,,Q"""""-'.......:.-n>--=d......-e:....-=-,_V:~S"-'O=---=~:...__--+---­
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                                      Page6of 6
     Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 7 of 12 PageID #: 7

                          UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF MISSOURI
                                      EastemDMSION


Teresa Anderson                                  )
                                                 )           Complaint for a Civil Case
                                                 )
                                                 )
                                                 )
                                                 )
(Write the full name of each plaintiff                       Case No.
                                                 )
who is filing this complaint. If the                         (to be assigned by Clerk of
                                                 )
names of all the plaintiffs cannot fit in                    District Court)
                                                 )
the space above, please write "see
                                                 )
attached" in the space and attach an
                                                 )            Plaintiff requests trial by jury:
additional page with the full list of
                                                 )
names.)                                                        IZ]Yes     0No
                                                 )
v.                                               )
                                                 )
SSM Healthcare Corporate
Off ice                                          )
                                                 )
                                                 )
                                                 )
                                                 )
(Write the full name of each defendant.
                                                 )
The caption must include the names of
                                                 )
all of the parties. Fed. R. Civ. P. lO(a).
                                                 )
Merely listing one party and writing "et
                                                 )
al." is insufficient. Attach additional
                                                 )
sheets if necessary.)



                                     CIVIL COMPLAINT

                                             NOTICE:

 Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
 contain: an individual's full social security number or full birth date, the full name of a person
 known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual's birth, a minor's initials, and the
last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400. 00 filing fee or an
application to proceed without prepaying fees or costs.
     Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 8 of 12 PageID #: 8




I.       The Parties to This Complaint

         A.     The Plaintiff(s)
         Provide the information below for each plaintiff named in the complaint. Attach
         additional pages if needed.

                Name                  Teresa Anderson
                Street Address        12178 Red Lion Dr.
                City and County       St. Louis

                State and Zip Code    Mo 63033

                Telephone Number      314 398-4343
                E-mail Address        teanderson121@gmail.com




         B.     The Defendant(s) ,

         Provide the information below for each defendant named in the complaint, whether the
         defendant is an individual, a government agency, an organization, or a corporation. For
         an individual defendant, include the person's job or title (if known). Attach additional
         pages if needed.



         Defendant No. 1

                Name                  SSM Healthcare Corporate Office
                Job or Title
                Street Address        10101 Woodfield Ln.
                City and County       St. Louis
                State and Zip Code    MO 63132
                Telephone Number      314 994-7800
                E-mail Address


                (If more than one defendant is named in the complaint, attach an additional
                page providing the same information for each additional defendant. If you are
                suing for violation of your civil rights, you must state whether you are suing
                each defendant in an official capacity, individual capacity, or both.)




                                                 2
      Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 9 of 12 PageID #: 9




II.      Basis for Jurisdiction
         Federal courts are courts of limited jurisdiction (limited power). Generally, only three
         types of cases can be heard in federal court. Provide the information for this case.
         (Include all information that applies to your case)


         A.      Federal question
         List the specific federal statutes, federal treaties, and/or provisions of the United States
         Constitution that are at issue in this case.

         Retaliation, Race, Toxic-Hostile Workplace Environment




         B.      Suit against the Federal Government, a federal official, or federal agency
         List the federal officials or federal agencies involved, if any.

          1. EEOC
          2. U.S. Department of Labor - Civil Rights Center in
             Washington, DC




         C.      Diversity of Citizenship
         These are cases in which a citizen of one State sues a citizen of another State or nation,
         and the amount at stake is more than $75,000. In a diversity of citizenship case, no
         defendant may be a citizen of the same State as any. plaintiff.


                 1.     The Plaintiff(s)

                         The plaintiff, (name)           Teresa Anderson
                                                 ~~~~~~~~~~~~-
                                                                                   , is a citizen of the
                         State of (name)   ~~~~~~~~~~~~~~~~~
                                                             Missouri


                         (If more than one plaintiff is named in the complaint, attach an additional
                         page providing the same information for each additional plaintiff.)




                                                     3
Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 10 of 12 PageID #: 10

          2.     The Defendant(s)

          If the defendant is an individual


                 The defendant, (name)                                               , is a citizen

                 of the State of (name)   ~~~~~~~~~~~~~~
                                                                                   Or is a citizen




          If the defendant is a corporation

                 The defendant, (name)        SSM Healthcare Corporate Office                     .

                 is incorporated under the laws of the State of (name)

                 ~~~~~~~~~~~~~~~~
                                  Missouri                     , and has its principal place of

                 business in the State of (name)               Missouri
                                                   ~~~~~~~~~~~~~~-
                                                                                               Or

                 is incorporated under the laws of the State of (foreign nation)


                  ~~~~~~~~~~~~~~~~-
                                                                  , and has its principal place


                 of business in (name)    ~~~~~~~~~~~~~~~~~~-




                 (If more than one defendant is named in the complaint, attach an
                 additional page providing the same information for each additional
                 defendant.)

          3.     The Amount in Controversy

          The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
          owes or the amount at stake----is more than $75,000, not counting interest and
          costs of court, because (explain):

          $2,000,000.00 actual damages, $2,500,000.00 punitive
          damages




                                              4
 Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 11 of 12 PageID #: 11

ID.    Statement of Claim
Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate ·paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

       1.       What happened to you?
       2.       When did it happen?
       3.       Where did it happen?
       4.       What injuries did you suffer?
       5.       What did each defendant personally do, or fail to do, to harm you?

On or around 05/06/2019 I was hired by the above named employer
as a Product Specialist and later moved to Application Analysis.
I was the only African American female under the supervision of
John Thomas, Executive Director of IT. I was harassed by
coworkers and after I complained, I was discharged
in retaliation.
Since hire, Carrie Stockamp, was very rude and nasty, and
hollered at me on several occasions and refused to train me
adequately. Many coworkers heard this. I was also locked out of
the off ice after lunch several times and ignored by my
coworkers. I informed HR and management about my treatment.
After several meetings, no changes were made in the harassment.
On or around 7/17/2020 John Thomas told me that due to Covid-19,
my job was being eliminated.
For the above stated reasons, I believe that I was harassed and
poorly trained because of my race and sex, African American
female, and after I complained, my job was eliminated in
retaliation, in violation of Title VII of the Civil Rights Act
of 1964,as amended.
Continuation on page 7




IV.    Relief
       State briefly and precisely what damages or other relief you want from the Court. Do
       not make legal arguments.

       I would like the courts to 1) award actual damages and
       punitive damages for the toxic-hostile environment, mental
       stress, great anxiety, and clear procedures in place to
       prevent someone else from being subjected to such
       toxic-hostile treatment. Additionally, diversity training.

                                                 5
 Case: 4:20-cv-01462-SEP Doc. #: 1 Filed: 10/09/20 Page: 12 of 12 PageID #: 12

         Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                        Yes   D      No~
               Do you claim actual damages for the acts alleged in your complaint?

                                        Yes~         No   D
                          Do you claim punitive monetary damages?

                                        Yes   lfXI   No   D
 If you indicated that you claim actual damages or punitive monetary damages, state the
 amounts claimed and the reasons you claim you are entitled to recover these damages.

      $2,000,000.00 - $2,500,000.00 actual/punitive monetary
      damages




V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and belief that this complaint: ( 1) is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4) the
      complaint otherwise complies with the requirements of Rule 11.

      I agree to provide the Clerk's Office with any changes to my address where case-related
      papers may be served. I understand that my failure to keep a current address on file with
      the Clerk's Office may result in the dismissal of my case.




       I declare under penalty of perjury that the foregoing is true and correct.




                                                6
